Citation Nr: 0522236	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-15 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) 
in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for residuals of cold injuries to the feet 
has been received.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from January 1979 to 
July 1984.  

In an October 1984 rating action, the RO denied, inter alia, 
service connection for "frostbite of feet" (residuals of 
cold injuries of the feet).  The veteran was notified of the 
decision that same month, but did not initiate an appeal.  

In March 2003, the veteran sought to reopened his claim for 
service connection for residuals of cold injuries of the 
feet.  

The present matter comes to the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision.  The 
veteran filed a notice of disagreement (NOD) in August 2003, 
and the RO issued a statement of the case (SOC) in March 
2004.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in April 2004.  

In June 2005, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In an October 1984 rating decision, the RO denied the 
veteran's claim for service connection for residuals of cold 
injuries of the feet; although notified of the denial by the 
RO later in October 1984, the veteran did not initiate an 
appeal.  

3.  New evidence associated with the claims file since the 
RO's October 1984 denial does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for residuals of cold injuries of the feet, or 
raise a reasonable possibility of substantiating the claim.  
. 

CONCLUSIONS OF LAW

1.  The October 1984 RO decision that denied the veteran's 
claim for service connection for residuals of cold injuries 
of the feet is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  Since the October 1984 RO decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claim for service connection for residuals of cold 
injuries to the feet are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen his claim 
it does not appear that the duty to assist provisions of the 
Act are applicable to the veteran's petition to reopen his 
claim for service connection for residuals of cold injuries 
of the feet.  

That notwithstanding, considering the record in light of the 
duties imposed by the VCAA and its implementing regulations, 
the Board has determined that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.  

Through an April 2003 notice letter and March 2004 SOC, the 
RO notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim and has been afforded 
ample opportunity to submit such information and evidence.  

[Parenthetically, the Board notes that while in the July 2003 
rating decision, the RO reopened the veteran's claim for 
service connection for residuals of cold injuries of the feet 
and denied the claim on the merits, it thereafter, in the 
March 2004 SOC, adjudicated the veteran's claim as a petition 
to reopen, denied the claim, and provided the veteran the 
appropriate regulations with respect to new and material 
evidence.]

The Board also finds that the April 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the first three content of notice 
requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted medical evidence in his possession in support of 
his claim.  As such, the Board finds that the veteran has 
demonstrated awareness of the need to submit evidence in his 
possession pertinent to his claim on appeal, and on these 
facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the July 2003 rating action on appeal.  The 
Board finds that the lack of full, pre-adjudication notice in 
this appeal does not, in any way, prejudice the veteran.  In 
this regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, any 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.  

As indicated above, the March 2004 SOC notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to his 
claim.  Furthermore, in the April 2003 notice letter, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claim.  After the April 2003 notice letter 
and March 2004 SOC, the veteran was afforded an opportunity 
to respond.  The veteran has not identified any medical 
treatment providers from whom he wished the RO to obtain 
records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the petition to 
reopen.  The veteran's service medical records and treatment 
records from the VA Medical Center (VAMC) in Philadelphia, 
Pennsylvania have been associated with the claims file.  The 
veteran has also submitted a magnetic resonance imaging (MRI) 
report from Stefan M. Skalina, M.D., and has been afforded a 
VA examination in connection with his claim; the report of 
that examination is of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional, existing 
evidence pertinent to the claim on appeal that needs to be 
obtained.  Hence, the Board is aware of no circumstances in 
this matter that would put VA on notice of the existence of 
any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim on appeal.  See McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim on appeal is 
harmless.  See ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. 
§ 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran's claim for service connection for residuals of 
cold injuries to the feet was previously considered and 
denied in an October 1984 rating decision.  As indicated 
above, the veteran was notified of the denial later that 
month, but did not initiate an appeal; hence, the denial is 
final based on the evidence of record.  See § 7105(b); 
38 C.F.R. §§ 20.302, 20.1103.  The veteran sought to reopen 
his claim in March 2003.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the October 1984 rating decision.  
Furthermore, for purposes of the new and material analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Evidence of record at the time of the October 1984 denial 
consisted of the veteran's service medical records, as well 
as the report of an August 1984 VA examination that reflects 
a diagnosis of mild degenerative arthritis of the right first 
metatarsalphalangeal joint causing foot pain.  

In the October 1984 rating decision, the RO determined that 
the veteran had been treated for frostbite in service, but 
that residuals of the frostbite were not shown during the 
remainder of service or on the post-service VA examination in 
August 1984.  

Relevant evidence added to the record since the RO's October 
1984 rating decision includes Philadelphia VAMC treatment 
records, the report of a June 2003 MRI scan of the veteran's 
right ankle, the report of a May 2003 VA examination, and the 
transcript of the June 2005.  

Here, the Board finds that all of the additional medical 
evidence received is new in the sense that it was not 
previously before the RO.  However, none of this evidence is 
material for purposes of reopening the claim. In this case, 
there is nothing in the medical evidence to even suggest a 
diagnosis pertaining to any residuals of cold injuries of the 
veteran's feet.  On the contrary, the examiner in May 2003 
diagnosed the veteran as not having any residuals from 
frostbite.  Thus, none of the medical evidence associated 
with the claims file since the October 1984 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim, or raises a reasonable possibility of 
substantiating the claim.  

Besides the medical evidence, the only other evidence added 
to the record since the RO's October 1984 denial consists of 
the veteran's statements, and those of his representative 
made on his behalf.  The Board emphasizes, however, that as 
neither is not shown to be other than a layperson without the 
appropriate medical training or expertise to render an 
opinion on a medical matter, neither he is not competent, on 
the basis of his assertions, alone, to provide probative 
evidence on a medical matter-to include the diagnosis of a 
specific disability, or a medical opinion as to the etiology 
of a specific disability.  See e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Furthermore, what a private physician 
reportedly told the veteran regarding a relationship between 
osteochondrosis desiccans of the right ankle and his 
frostbite in service does not constitute competent or 
probative evidence that would support the claim.  See 
Robinette, 8 Vet. App. at 77.  Therefore, where, as here, 
resolution of an issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for residuals of cold injuries of the feet has not 
been received, the requirements for reopening are not met, 
and the RO's October 1984 denial of the claim remains final.  
As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  




ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
residuals of cold injuries of the feet is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


